Citation Nr: 0508876	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  92-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to service connection for a chronic 
disability manifested by fatigue, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness, as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

4.  Entitlement to service connection for a chronic 
disability manifested by a liver disorder, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness, as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

5.  Entitlement to service connection for a chronic 
disability manifested by a respiratory complaints, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness, as a result of service in the Southwest Asia theater 
during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1972, and from November 1986 to February 1992, 
including a period of four months in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

To summarize a long procedural history, the veteran filed an 
initial service-connection claim for, among other things, 
hypertension and a hiatal hernia shortly after discharge.  
The RO granted service connection for those disorders by 
rating decision dated in April 1992.  Nonetheless, the 
veteran has continuously disagreed with the current ratings 
and the claims have been on appeal since 1992.

In 1994, the veteran filed claims for fatigue, liver 
problems, diarrhea, and a respiratory disorder as a result of 
undiagnosed illness.  The RO denied the claims in August 1995 
and, except for the claim for diarrhea, they have remained on 
appeal.  The undiagnosed illness appeal was subsequently 
merged with the claims for higher ratings.  

Parenthetically, the Board notes that the RO granted service-
connection for irritable bowel syndrome by rating decision 
dated in July 2003 and included diarrhea as part and parcel 
of that disability.  As such, a separate claim for diarrhea 
is no longer on appeal.

These claims have been remanded by the Board for various 
reasons in August 1984 (for consideration of additional 
evidence submitted by the veteran), January 1999 (to schedule 
a hearing before the Board), April 2000 (for clarification of 
representative and new cardiac regulations), and December 
2000 (for additional VA and private medical records, more 
recent VA examinations, and VCAA notification).
 
The veteran testified before the undersigned Veterans Law 
Judge in June 1999.  A transcript of the hearing is of 
record.

After a careful review of the record, the Board finds that a 
remand for hiatal hernia and hypertension is necessary.  
Although the Board regrets the need to again remand these 
claims, the veteran has asserted that his conditions are 
worse since his last examination.  As such, the Board has no 
choice but to remand under the current due process mandate.

The issues of increased ratings for a hiatal hernia and for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with chronic fatigue 
syndrome, which has been related to military service.  

2.  The most recent medical evidence is negative for a liver 
disorder.  Current liver function tests are completely 
normal.

3.  The veteran has not presented any competent medical 
evidence of a relationship between a liver disorder and an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

4.  The most recent medical evidence is negative for a 
respiratory disorder.  

5.  The veteran has not presented any competent medical 
evidence of a relationship between a respiratory disorder and 
an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

6.  The weight of the medical evidence suggests that the 
veteran's shortness of breath is part and parcel of a 
service-connected hiatal hernia disability.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, chronic 
fatigue syndrome, claimed as due to an undiagnosed illness, 
was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A liver disorder is not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  A respiratory disorder is not shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1117, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his military service in the Persian 
Gulf has caused a variety of medical problems, including 
those currently on appeal.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  

It was further stated that "Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
§ 202(a) as a "medically unexplained chronic multisymptom 
illness;" therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3) only lists chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  It was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the appellant's 
claims were pending on March 1, 2002, and thus, the new law 
applies.  As the law is more favorable to the veteran (i.e., 
it provides compensation for additional 
symptoms/disabilities), the Board's decision to proceed in 
adjudicating these claims does not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):  an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorder regardless of 
his Persian Gulf service.

Fatigue Due to Undiagnosed Illness

At a hearing before the Board, the veteran testified that he 
began having problems with fatigue after taking nerve agent 
pills in the Persian Gulf.  He related that he had current 
problems with fatigue.

In a March 1993 treatment record, the veteran complained of 
feeling tired all the time and attributed his symptoms to 
Persian Gulf service.  In January 1994, he reported suffering 
from fatigue, joint pain, and headaches.  In a December 1994 
VA general medical examination, he complained of tiredness 
and an inability to concentrate at work.  In a March 1995 
clinic note, he complained of tiredness and sore joints, 
although the physician noted at the time that the veteran 
felt fine and had no problems or complaints.  

In a December 1995 VA neurological examination, the veteran 
complained of, among other things, generalized malaise, 
fatigue, and aching of the joints since Persian Gulf service 
in 1991.  After a physical examination, the examiner remarked 
that malaise and fatigue with joint aches was suggestive of 
connective tissue disease.  Further evaluation was 
recommended, but it does not appear that he underwent any 
particular testing for connective tissue disease.

In a December 1995 VA joints examination, the veteran 
complained of a burning pain in his knees and ankles in the 
evening.  After a physical examination, the examiner 
diagnosed subjective complaints of a burning sensation in the 
knees and ankles with minimal objective evidence.  In the 
February 1996 VA mental disorders examination, the examiner 
noted there was no psychotic diagnosis but related possible 
environmental contaminate exposure with symptoms of fatigue, 
joint pain, skin rash, headaches, and diarrhea.

In a June 2001 VA examination report, the veteran related a 
history of fatigue since 1992, persisting on a daily basis 
and getting worse with time.  He also reported a lack of 
sleep since 1992, poor sleep conditions, and an unrefreshing 
sleep almost daily.  He indicated that he noticed an aching 
sensation in different joints such as the knees, elbows, and 
hands without swelling, redness, or inflammation.  He had 
undergone multiple testing with generally negative findings.  
He also complained of sore throat, sensation of throat 
swelling, headaches, difficulty with short-term memory, 
forgetfulness, and weight gain.  

After a physical examination, the examiner opined that the 
veteran's chronic fatigue syndrome showed typical signs and 
history for such a diagnosis.  The examiner concluded that 
chronic fatigue syndrome was more likely than not a condition 
that had its origins during service.

In a June 2003 Persian Gulf War protocol examination, the 
examiner remarked that there were an abundance of medical 
records for review and the veteran was not examined.  The 
examiner related that the veteran had a past history of sleep 
apnea but she did not see the results of a sleep apnea study.  
After a review of all the evidence, the examiner concluded 
that she was unable to find significant evidence to support 
the diagnosis of chronic fatigue syndrome.  She thought that 
the alternative possibilities would more likely include a 
mood disorder, obesity, or possible sleep apnea.  In a June 
2003 addendum, another examiner remarked that the veteran's 
chronic fatigue was likely related to sleep apnea, which was 
not likely related to military service.

After a review of the claims file, the Board concludes that 
the claim for fatigue, diagnosed as chronic fatigue syndrome, 
should be granted.  While it does not appear that the 
veteran's symptoms are related to undiagnosed illness, the 
Board finds that direct service-connection is warranted.

To that end, the Board places significant probative value on 
the June 2001 VA examination report, which specifically 
concluded that the veteran's chronic fatigue syndrome was 
directly related to military duty.  In assigning high value 
to this opinion, the Board notes that the examiner had the 
claims file for review, obtained a reported history from the 
veteran, and conducted a complete examination.  

There is no indication that the VA examiner was not fully 
aware of the veteran's past medical history or that the 
examiner misstated any relevant fact.  Further, the 
examiner's characterization of the veteran's medical history 
is consistent with the medical evidence on file.  

To that end, the Board is persuaded that the veteran had 
reported complaints of fatigue beginning immediately after 
discharge.  This is consistent with the examiner's opinion 
that the veteran's symptoms were typical of chronic fatigue 
syndrome and had their origins during service.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the two subsequent VA medical 
opinions, both rendered in June 2003, concluding that there 
was no evidence of chronic fatigue syndrome and offering 
alternative diagnoses for the veteran's symptoms.  Because 
neither of the subsequent VA examiners interviewed or 
examined the veteran, the Board is inclined to place somewhat 
less probative value to their opinions.  

More importantly, however, even weighing the conflicting 
medical opinions as evenly balanced, the evidence places the 
issue of service connection for chronic fatigue, at the very 
least, in equipoise.  The relevant law provides that if the 
claim is in relative equipoise, the veteran prevails.  
Therefore, the Board finds that the claim should be granted.

Liver Disorder Due to Undiagnosed Illness

In the hearing before the Board, the veteran testified that 
his liver enzymes were elevated during the Persian Gulf 
registry examination.  He was tested for hepatitis and 
underwent two liver biopsies, which showed fatty liver.  He 
indicated that he had gained a significant amount of weight 
since his discharge from active duty.

According to the medical records, the veteran's liver enzymes 
were elevated as early as September 1992.  A September 1993 
abdominal ultrasound showed diffuse increased echo texture of 
the liver consistent with fatty infiltration; however, it was 
noted that the examination was technically limited due to the 
veteran's size.  

In a December 1994 VA general medical examination, the 
veteran related a history of elevated liver enzymes but 
indicated that his liver tests had all been normal.  The 
diagnosis was chronic and persistent hepatitis, etiology 
unknown.  A December 1994 liver biopsy showed steatohepatitis 
and portal fibrosis.  In a December 1995 gastrointestinal 
clinic note, it was reported that the veteran had a diagnosis 
of steatohepatitis.

In a December 1995 VA neurological examination, the veteran 
reported a past medical history of elevated liver enzymes 
with negative hepatitis, normal ANA, and normal alpha 1 
antitrypsin and ceruloplasmin levels.  Liver biopsies 
revealed portal fibrosis with steatohepatitis.  

In a June 2001 VA examination report, the veteran related 
that he was notified in 1993 that his liver enzymes were 
elevated.  He had a full work-up with a final diagnosis of 
fatty liver of unknown origin.  A hepatitis work-up was 
negative.  He was on no special medication.  He denied 
jaundice or any other complications from his liver.  After a 
physical examination, the examiner concluded that the 
abnormal liver condition was unknown as to its origins.

In a December 2001 outpatient treatment record, the physician 
noted a past history of increased liver function tests in the 
past but remarked that the last two tests had been normal.  

In the June 2003 Persian Gulf War protocol examination, the 
examiner related that the veteran had a history of liver 
problems and weighed 286 lbs.  The examiner noted that the 
veteran had been diagnosed with fatty liver, which was 
frequently secondary to obesity.  It was noted that his most 
recent liver function tests were all within normal limits; 
therefore, the examiner concluded that the veteran did not 
have an on-going liver disorder.  The examiner suggested that 
it was possible that the previous use of nonsteroidal anti-
inflammatory drugs could have caused the abnormality in the 
liver function tests but it was impossible for her to say 
with certainty.  

In a June 2003 addendum, another examiner concluded that the 
veteran did not have objective findings of hepatitis.  The 
examiner remarked that the veteran's liver dysfunction 
appeared to be secondary to steatosis and not likely related 
to military service.

In denying this claim, the Board finds that there is no 
current evidence of a liver disorder.  Even accepting the 
multiple-year evaluation for elevated liver enzymes, there is 
no evidence of a current chronic disability associated 
therewith.  This conclusion is supported by the most recent 
medical evidence showing that the veteran's liver enzymes are 
normal at this time.  Further, the Board is persuaded that 
there was no indication, even when the liver enzymes were 
elevated, that the symptoms were due to an undiagnosed 
illness.  Finally, there is some suggestion that the elevated 
liver enzymes were due to a diagnosed condition, i.e. 
steatohepatitis.  Regardless, the Board places greater 
probative value on the absence of symptoms at this time.  
Because the claimed liver disorder is not currently 
demonstrated by competent medical evidence, the Board is 
unable to grant the benefit sought. 

Respiratory Complaints Due to Undiagnosed Illness

At a hearing before the Board, the veteran testified that he 
developed problems with shortness of breath before he went to 
the Gulf and was being treated for chest pain.  He indicated 
that he would stop breathing at night and that VA was 
supposed to set up a sleep apnea test but he had not heard 
any more about it.  He denied having a productive cough 
unless he had a cold but noted that he had a dry cough with 
chest pain from his hiatal hernia.  

As part of a work-up for his initial claims for hiatal hernia 
and hypertension, the veteran underwent a VA general medical 
examination in September 1992.  He did not report shortness 
of breath and the physical examination revealed that his 
lungs were clear.  A September 1992 chest X-ray was normal.  
A January 1993 PGW protocol examination revealed that his 
lung expansion was normal and his lung sounds were clear.

In May 1993, the veteran sought treatment for a two-week 
history of cough.  The chest X-ray was clear and he was 
diagnosed with rule/out reactive airway disease.  In January 
1994, he reported suffering from some shortness of breath 
with exertion.  

In a January 1994 VA general medical examination, the veteran 
related that he had a chronic cough and reported that he was 
told he had chronic bronchitis.  There was no respiratory 
diagnosis made at that time.  In February 1994, pulmonary 
function testing was normal with the exception of decreased 
ventilatory capacity suggesting possibility of neuromuscular 
diagnosis, poor effort, or poor understanding.  In December 
1994, he was treated for an acute upper respiratory 
infection.

In a December 1995 VA non-tuberculosis diseases examination, 
the veteran reported that he inhaled smoke from multiple 
burning oil wells and since that time had been short of 
breath.  Complaints included shortness of breath and frequent 
cough.  The final diagnosis was frequent cough and shortness 
of breath.  At the time, pulmonary function tests were 
pending but the examiner noted that the veteran did not 
appear short of breath and it was questionable how 
significant his shortness of breath was.

In a June 2001 VA examination report, the veteran denied 
having a respiratory disorder.  He reported some discomfort 
in the upper chest, some regurgitation of his stomach 
contents to the throat but denied having a cough or other 
respiratory condition.  After a physical examination, the 
examiner concluded that there was no respiratory disability 
present.

In the June 2003 Persian Gulf War protocol examination, the 
examiner noted that the veteran's chest X-rays had shown no 
acute lung disease and had been normal, despite his 
complaints of bronchitis and shortness of breath.  The 
examiner noted that the veteran had good exercise tolerance 
in a 1998 stress test, with an elevated blood pressure, which 
would be a cause for dyspnea.  In a June 2003 addendum, 
another examiner concluded that the veteran's reactive airway 
disease and bronchitis, without objective findings of 
impairment, could only be speculated as to the degree of 
impairment and relationship to service.

As with the claim for a liver disorder above, in denying the 
claim for a respiratory disorder, the Board finds that there 
is no evidence of a current disorder.  While the veteran 
reported shortness of breath for a number of years after 
filing his claim, he denied any respiratory problems in the 
June 2001 VA Persian Gulf protocol examination.  In addition, 
no physician has indicated that the veteran's symptoms were 
related to an undiagnosed illness.  

Further, there is a suggestion in the medical evidence, and 
from the veteran himself, that his breathing difficulties are 
related to on-going symptoms associated with a hiatal hernia 
and/or chest pain.  Therefore, the Board is inclined to place 
greater probative value on the absence of respiratory 
symptoms at this time.  Because the claimed respiratory 
disorder is not currently demonstrated by competent medical 
evidence, the Board is unable to grant the benefit sought. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2003 and September 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case were provided to the veteran in July 
2003 and August 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the July 2003 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

Further, inasmuch as the Board is allowing the claim for 
chronic fatigue syndrome, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA with respect to this claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service private and VA 
medical records relevant to the issues on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in December 1995, February 
1996, June 2001, and June 2003.  

Of note, the veteran's national service representative has 
taken great exception to the Board's December 2000 remand 
with respect to the request for more current VA examinations, 
even to the point that the August 2004 Written Brief 
Presentation asks the Board to "disregard in its entirety" 
the submission of the local representative in an August 2004 
VA Form 646.  Specifically, the national representative 
totally disagreed with the statements in the VA Form 646 that 
the Board's December 2000 remand had been complied with.

After a review of the evidence, the Board concludes that the 
December 2000 remand requests were, in fact, carried out by 
the RO.  Specifically, in December 2000, the Board directed 
that the veteran undergo an examination in order to determine 
the etiology of his complaints.  While the veteran did not 
undergo an examination prior to the June 2003 examiners 
rendering an opinion (in which the national representative 
vigorous disputes the findings of the June 2003 examiners 
because the veteran was not examined); the veteran did, in 
fact, undergo examinations in June 2001 in response to the 
Board's December 2000 order.  

The fact that the RO sought subsequent additional opinions in 
June 2003, which were provided without an examination, is not 
contrary to the Board's December 2000 directive.  Further, 
the Board tends to agree with the June 2003 physician that 
there was sufficient medical evidence to render an opinion 
without the need to examine the veteran.  The veteran has 
received regular and frequent treatment from VA and it 
appears that VA medical records through March 2003 were 
associated with the file at the time of the June 2003 
opinions.  

The Board cannot, in good conscience, delay resolution of 
these issues for yet another remand when VA examinations were 
undertaken in response to the Board's December 2000 remand.  
Further, multiple VA medical opinions and supplemental 
opinions are of record.  Moreover, current medical evidence 
is uncontroverted that the veteran does not, in fact, have 
symptomatology associated with either a liver disorder or a 
respiratory disorder.  As the claim for chronic fatigue 
syndrome is granted, there is obviously no need for a remand 
as to that issue.

Therefore, the Board finds that a remand for additional 
examinations with respect to the undiagnosed illness claims 
is not warranted and would simply serve to further delay 
these already long-pending claims.  

In sum, the available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a chronic 
disability manifested by fatigue, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness, is 
granted on a direct basis.

The claim for entitlement to service connection for a chronic 
disability manifested by a liver disorder, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness, is denied.

The claim for entitlement to service connection for a chronic 
disability manifested by a respiratory complaints, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness, is denied.


REMAND

With respect to the remaining claims of higher ratings for a 
hiatal hernia and for hypertension, the Board finds that a 
remand is needed.  While the Board regrets the need for 
another remand with respect to these claims, the veteran 
asserted in April 2003 that his disabilities were worse than 
currently evaluated.  Further, it appears that his last 
several VA examinations focused primarily on his undiagnosed 
illness claims and not on his claims for higher ratings.  
Therefore, the Board finds that examinations are needed to 
assess his current level of disability.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Birmingham, 
Alabama, for the period from November 
2003 to the present. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected 
hypertension.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected hiatal 
hernia disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


